Title: To James Madison from William Thornton, 12 August 1811
From: Thornton, William
To: Madison, James


Dr. sir
Washington Augt. 12th. 1811
The boy that Mr. White meant to have sent down has met with a dreadful accident, been severely bit by a Horse that he was training, I must endeavour therefore to look out for an other if I can meet with one in time. I still remain sick in bed, of what the Doctors call a Rheumatick favour [sic] which must wear itself out, but I think is wearing me out very fast, we have had very severe rains here lately almost every day and the people hereabouts & about Prince Georges Coy., Maryland, think they shall make double crops of Corn. I am sorry to hear that in Jefferson County & over the Mountain the corn is taselling 3 feet high not having rain for near two Months. I feel still so sick that I am obliged to finish after presenting my best respects to your lady & family & am Dr. sir with the highest respect your sincere friend
William Thornton.
